Citation Nr: 1624070	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  10-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected posttraumatic stress disorder (PTSD), service-connected heart disability (coronary artery disease and ischemic heart disease), and/or medication for service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1969 to August 1970.  His awards and decorations include the Combat Action Badge.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  During the course of the appeal, the claims file was transferred to the RO in St. Petersburg, Florida.

In February 2012, the Veteran testified at a Travel Board hearing at the RO in St. Petersburg, Florida before the undersigned.  

In May 2012 and March 2014, the Board remanded the issue of entitlement to service connection for tinnitus for additional evidentiary development and in November 2014 the issue was denied by the Board.  The Veteran appealed the November 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated September 16, 2015 granted the motion and remanded the case to the Board.  In December 2015, the Board remanded the issue pursuant to the JMR and the case has been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the December 2015 Board remand directives, the AOJ was requested to complete the following:

Obtain copies of outstanding VA medical records from the Gainesville, Florida, VA Medical Center [VAMC], including from the ear clinic, and all records dated from July 28, 2008 to July 30, 2010, and from December 12, 2012 to present; and 

Forward the Veteran's claims file to an otologist for review and to provide a VA medical opinion as to whether it is at least as likely as not the Veteran's service-connected PTSD or cardiovascular disease, to include the medications taken for those disabilities, aggravates the Veteran's tinnitus beyond the natural progress of the disease.

Review of the record shows that VA treatment records from the Gainesville VAMC dated from July 7, 2008 to July 30, 2010 and from December 18, 2012 to November 20, 2015 were obtained and associated with the record and do not document any treatment sessions at an ear clinic.  In light of the Veteran's testimony at the February 2012 Board hearing that he had received treatment for tinnitus at the VA ear clinic in Gainesville, Florida on three or four occasions, additional development is needed for the Veteran to identify the exact VA facility and approximate dates of treatment he reportedly received for tinnitus.

Next, when VA undertakes to provide a VA examination and/or opinion, it must ensure that the examination and/or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In March 2016, a VA physician provided a VA medical opinion regarding a nexus between the Veteran's tinnitus and service-connected disability, to include medication therefore; nevertheless, this opinion is based on an inaccurate factual history and it is not clear that the opinion was provided by the requested specialist.  

Accordingly, the case is REMANDED for the following actions:

1. As the Gainesville VA treatment records in the electronic claims folder do not show assessment for tinnitus at an ear clinic, contact the Veteran and afford him the opportunity to identify the location and approximate dates of medical assessment by all health care facilities, to include any VA facilities, at which he has received treatment for tinnitus, as he reported at the February 2012 Board hearing.  

Thereafter, and after securing any necessary authorizations, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file.  If after making reasonable efforts to obtain non-Federal records or after continued efforts to obtain Federal records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the appellant must be notified in accordance with 38 C.F.R. § 3.159 (2015). 

2.  After completion of the above, forward the Veteran's claims file to an otologist or otolaryngologist (if available) for review.  Based on a review of the Veteran's claims file, the otologist or otolaryngologist is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) either of the Veteran's service-connected disabilities, to include medications taken therefor, aggravates (i.e., worsens) the Veteran's tinnitus beyond the natural progress of the disease.

Note: The Veteran's service-connected disabilities include PTSD, coronary artery disease/ischemic heart disease. 
 
If aggravation is found, the otologist or otolaryngologist should address the following medical issues: (1) the baseline manifestations of the Veteran's tinnitus found prior to aggravation; and (2) the increased manifestations which, in the physician's opinion, are proximately due to either service-connected disability, to include medications taken therefor.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided both for and against a conclusion is so evenly divided that is as medically sound to find in favor of that conclusion as it is to find against it.

The otologist or otolaryngologist must explain the rationale for all opinions, citing to supporting factual data/medical literature, as deemed indicated.

3.  After the development requested has been completed, the AOJ should review the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4.  When the development requested has been completed, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


